DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments filed on 08/15/2022 (“Remarks”) have been considered but are moot because the new ground of rejection (new arts are introduced Yan in view of Zhang) does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Yan et al. (US 20110289025 A1) in view of Zhang et al. (US 20100161526 A1).

Regarding claim 1. 
Yan teaches a rule generation method of a rule generation apparatus, the rule generation method comprising: obtaining first result data (see figure 1, the result corresponds to the classification models 112, i.e. first result data) by executing a rule engine on input data based on a predetermined first rule set (see figure 1, element 104 rule based training set 1 is executed based on elements 106 rules (i.e. predetermined first rule set) and 108 user data DB (i.e. input data)), wherein the input data includes values of a first attribute, and a first rule of the first rule set includes a condition based on a first rule function for the first attribute (see ¶ 18, “Different rule-based training data sets 104 are generated from input rules 106 and user behavior data 108, in a rule-based data set creation module 110. It should be noted that each rule-based training data set 104 can also include data that has not been labeled (e.g., it has not been categorized into a search intent category based on a rule). Each classifier of a group of classifiers 112 are then trained independently in a training module 114, each using a different rule-based training data set. The group of trained classifiers 116 is then used to categorize the rule-based sets of training data and any unlabeled data using the classifiers 116. A confidence level 118 of each of the categorized rule-based sets of training data and any unlabeled data is obtained.”, i.e. wherein rules 106 contain multiple rules and for each rule include a condition that generate different rule based training set 104, the result corresponds to the classification models 112 and 114); 
generating a training rule set by analyzing the input data using a deep learning module (see figure 1, rule based training set 104 generated based on rules 106 and user data 108), wherein a second rule of the training rule set includes a condition based on a second rule function for the first attribute extracted by the analyzing (see ¶ 18, “Different rule-based training data sets 104 are generated from input rules 106 and user behavior data 108, in a rule-based data set creation module 110. It should be noted that each rule-based training data set 104 can also include data that has not been labeled (e.g., it has not been categorized into a search intent category based on a rule).”, i.e. wherein rules 106 contain multiple rules and for each rule include a condition that generate different rule based training set 104), 
; 
obtaining second result data by executing the rule engine on the input data based on the generated training rule set (see figure 1, element 104, rule-based training set N, i.e. second result data using training set which corresponds to learning module generates multiple training rule set from the user data DB but different conditions (i.e. rules), also see ¶ 18, “Different rule-based training data sets 104 are generated from input rules 106 and user behavior data 108, in a rule-based data set creation module 110. It should be noted that each rule-based training data set 104 can also include data that has not been labeled (e.g., it has not been categorized into a search intent category based on a rule). Each classifier of a group of classifiers 112 are then trained independently in a training module 114, each using a different rule-based training data set. The group of trained classifiers 116 is then used to categorize the rule-based sets of training data and any unlabeled data using the classifiers 116. A confidence level 118 of each of the categorized rule-based sets of training data and any unlabeled data is obtained.”, i.e. wherein rules 106 contain multiple rules and for each rule include a condition that generate different rule based training set 104, the result corresponds to the classification models 112 and 114); 
comparing the first result data and the second result data (see ¶ 18, “For each classifier, for the training data and any unlabeled data classified by the classifier with a high confidence level, the training data and unlabeled data classified with a high confidence level and a label matching the rule-based training are added to the other training data sets, and the training data not classified with a high level of confidence is added into the unlabeled data.”, i.e. each training set is classified based on confidence level corresponds to comparing all the different results and setting confidence levels, also see ¶ 22); 
and based on a result of the comparison, updating the predetermined first rule set to a second rule set using the training rule set, wherein the updating comprises changing the condition of the first rule to the condition of the second rule (see ¶ 18, “The process from initially training the classifiers through dispositioning the data based on confidence level are repeated until a stop criteria 120 has been met. The rule-based training data sets are then merged to create a final training data set 122 that is denoised and unbiased. The final training data set can then be used to train a new classifier 124.”, i.e. based on the confidence levels compared a update to the final classification is update to the new rule (second rule), also see ¶ 22).
Yan teaches in ¶ 18, “For each classifier, for the training data and any unlabeled data classified by the classifier with a high confidence level, the training data and unlabeled data classified with a high confidence level and a label matching the rule-based training are added to the other training data sets, and the training data not classified with a high level of confidence is added into the unlabeled data.”, i.e. each training set is classified based on confidence level (higher degree), however, does not specifically teach a degree of the second rule function is higher than a degree of the first rule function.
Zhang teaches a degree of the second rule function is higher than a degree of the first rule function (see figure 3 all steps of ranking rules, also see ¶ 59, “Having ordered the rules according to the F-measure in step 310, the best rule, as determined by the F-measure, is selected as the learned rule generated by that iteration of steps 301-312, i.e., step 204. For example, the projected rule with the highest F-measure score is returned as a learned rule”).
Yan and Zhang pertain to the problem of rule generation and ranking for classification, thus being analogous. It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to combine Yan and Zhang to rank rules generated by the rule engines. The motivation for doing so would be to select the best rules to train or use for decision making, “Learning of rules includes deriving the most general projected rules with respect to remaining training data and then refining those rules, eventually selecting the best rules using an F-measure.” (See Zhang e.g. abstract).

Regarding claim 2. 
Yan and Zhang teaches the rule generation method of claim 1, 
Yan further teaches wherein the first result data is obtained by executing a third rule included in the predetermined first rule set on the input data, and the second result data is obtained by executing a fourth rule included in the training rule set on the input data (see ¶ 18, “Different rule-based training data sets 104 are generated from input rules 106 and user behavior data 108, in a rule-based data set creation module 110. It should be noted that each rule-based training data set 104 can also include data that has not been labeled (e.g., it has not been categorized into a search intent category based on a rule). Each classifier of a group of classifiers 112 are then trained independently in a training module 114, each using a different rule-based training data set. The group of trained classifiers 116 is then used to categorize the rule-based sets of training data and any unlabeled data using the classifiers 116. A confidence level 118 of each of the categorized rule-based sets of training data and any unlabeled data is obtained.”, i.e. wherein rules 106 contain multiple rules and for each rule include a condition that generate different rule based training set 104, the result corresponds to the classification models 112 1-N, therefore there are multiple rules, multiple rule based training set, multiple classification models (result data), and multiple confidence results as seen in figure 1 and at least ¶ 18), 
and wherein the updating of the predetermined first rule set to the second rule set further comprises clustering the input data if a difference level greater than a predetermined reference level is identified between the first result data and the second result data (see ¶ 18, “The process from initially training the classifiers through dispositioning the data based on confidence level are repeated until a stop criteria 120 has been met. The rule-based training data sets are then merged to create a final training data set 122 that is denoised and unbiased. The final training data set can then be used to train a new classifier 124.”, i.e. based on the confidence levels compared a update to the final classification is update to the new rule).

Regarding claim 3. 
Yan and Zhang teaches the rule generation method of claim 1, 
Yan further teaches wherein the updating further comprises storing the second result data if a difference level less than a predetermined reference level is identified between the first result data and the second result data (see ¶ 41, “the rule-generated training datasets are updated. According to the definition of "noise" of the training data, if the basic assumption, i.e. the confidently classified instances by classifier G.sub.k.sup.1, k=1, 2, . . . K have high probability to be correctly classified, holds true, the noise in the initial rule-generated training datasets can be reduced”, also see ¶ 45, “The technique can thus update the training sets at each round by filtering out old and adding new training data.”).

Regarding claim 4. 
Yan and Zhang teaches the rule generation method of claim 1, 
Yan further teaches wherein the first result data is obtained by executing a third rule included in the predetermined first rule set, and the second result data is obtained by executing a fourth rule included in the training rule set (see ¶ 18, “Different rule-based training data sets 104 are generated from input rules 106 and user behavior data 108, in a rule-based data set creation module 110. It should be noted that each rule-based training data set 104 can also include data that has not been labeled (e.g., it has not been categorized into a search intent category based on a rule). Each classifier of a group of classifiers 112 are then trained independently in a training module 114, each using a different rule-based training data set. The group of trained classifiers 116 is then used to categorize the rule-based sets of training data and any unlabeled data using the classifiers 116. A confidence level 118 of each of the categorized rule-based sets of training data and any unlabeled data is obtained.”, i.e. wherein rules 106 contain multiple rules and for each rule include a condition that generate different rule based training set 104, the result corresponds to the classification models 112 1-N, therefore there are multiple rules, multiple rule based training set, multiple classification models (result data), and multiple confidence results as seen in figure 1 and at least ¶ 18); 
and wherein the updating further comprises deleting the third rule included in the predetermined first rule set if a difference level greater than a predefined reference level is identified between the first result data and the second result data (see ¶ 41, “the rule-generated training datasets are updated. According to the definition of "noise" of the training data, if the basic assumption, i.e. the confidently classified instances by classifier G.sub.k.sup.1, k=1, 2, . . . K have high probability to be correctly classified, holds true, the noise in the initial rule-generated training datasets can be reduced”, also see ¶ 45, “The technique can thus update the training sets at each round by filtering out old and adding new training data.”, also see ¶ 18).

Regarding claim 5. 
Yan and Zhang teaches the rule generation method of claim 1, 
Yan further teaches wherein the generating of the training rule set (see figure 1 rule based training dataset 110 from 104 sets 1-N) comprises: clustering the input data into m groups by analyzing the input data (see figure 1, user data DB 108); and generating the training rule set including m rules from the m groups (see figure 1, rules 106 generating the training rule set including the m rules (rules 106)).

Regarding claim 6. 
Yan and Zhang teaches the rule generation method of claim 5, 
Yan further teaches further comprising: calculating result data corresponding to the clustered input data using the deep learning module (see figure 1, element 104, rule-based training set N, i.e. second result data using training set which corresponds to learning module generates multiple training rule set from the user data DB but different conditions (i.e. rules), also see ¶ 18, “Different rule-based training data sets 104 are generated from input rules 106 and user behavior data 108, in a rule-based data set creation module 110. It should be noted that each rule-based training data set 104 can also include data that has not been labeled (e.g., it has not been categorized into a search intent category based on a rule). Each classifier of a group of classifiers 112 are then trained independently in a training module 114, each using a different rule-based training data set. The group of trained classifiers 116 is then used to categorize the rule-based sets of training data and any unlabeled data using the classifiers 116. A confidence level 118 of each of the categorized rule-based sets of training data and any unlabeled data is obtained.”, i.e. wherein rules 106 contain multiple rules and for each rule include a condition that generate different rule based training set 104, the result corresponds to the classification models 112 and 114); 
in response to an accuracy value of the calculated result data exceeding a predetermined threshold value, replacing the first result data with the calculated result data (see ¶ 18, “For each classifier, for the training data and any unlabeled data classified by the classifier with a high confidence level, the training data and unlabeled data classified with a high confidence level and a label matching the rule-based training are added to the other training data sets, and the training data not classified with a high level of confidence is added into the unlabeled data.”, i.e. each training set is classified based on confidence level corresponds to comparing all the different results and setting confidence levels, also in the same ¶ 18, “The process from initially training the classifiers through dispositioning the data based on confidence level are repeated until a stop criteria 120 has been met. The rule-based training data sets are then merged to create a final training data set 122 that is denoised and unbiased. The final training data set can then be used to train a new classifier 124.”, i.e. based on the confidence levels compared a update to the final classification is update to the new rule); 
analyzing a fourth rule included in the training rule set based on the calculated result data; and including the analyzed fourth rule in the training rule set (see ¶ 18, “Different rule-based training data sets 104 are generated from input rules 106 and user behavior data 108, in a rule-based data set creation module 110. It should be noted that each rule-based training data set 104 can also include data that has not been labeled (e.g., it has not been categorized into a search intent category based on a rule). Each classifier of a group of classifiers 112 are then trained independently in a training module 114, each using a different rule-based training data set. The group of trained classifiers 116 is then used to categorize the rule-based sets of training data and any unlabeled data using the classifiers 116. A confidence level 118 of each of the categorized rule-based sets of training data and any unlabeled data is obtained.”, i.e. wherein rules 106 contain multiple rules and for each rule include a condition that generate different rule based training set 104, the result corresponds to the classification models 112 1-N, therefore there are multiple rules, multiple rule based training set, multiple classification models (result data), and multiple confidence results as seen in figure 1 and at least ¶ 18).

Regarding claim 7. 
Yan and Zhang teaches the rule generation method of claim 5, 
Yan further teaches wherein the analyzing the fourth rule comprises: extracting a rule function input to a third rule included in the predetermined first rule set for the input data; and updating the fourth rule using the extracted rule function (see ¶ 18, “Different rule-based training data sets 104 are generated from input rules 106 and user behavior data 108, in a rule-based data set creation module 110. It should be noted that each rule-based training data set 104 can also include data that has not been labeled (e.g., it has not been categorized into a search intent category based on a rule). Each classifier of a group of classifiers 112 are then trained independently in a training module 114, each using a different rule-based training data set. The group of trained classifiers 116 is then used to categorize the rule-based sets of training data and any unlabeled data using the classifiers 116. A confidence level 118 of each of the categorized rule-based sets of training data and any unlabeled data is obtained.”, i.e. wherein rules 106 contain multiple rules and for each rule include a condition that generate different rule based training set 104, the result corresponds to the classification models 112 1-N, therefore there are multiple rules extracted from 106 rules, multiple rule based training set, multiple classification models (result data), and multiple confidence results as seen in figure 1 and at least ¶ 18).

Regarding claim 10. 
Yan and Zhang teaches the rule generation method of claim 1, 
Yan further teaches wherein the comparing the first result data and the second result data comprises: obtaining an accuracy of the first result data by comparing the first result data and measurement data (see ¶ 18, “For each classifier, for the training data and any unlabeled data classified by the classifier with a high confidence level, the training data and unlabeled data classified with a high confidence level and a label matching the rule-based training are added to the other training data sets, and the training data not classified with a high level of confidence is added into the unlabeled data.”, i.e. each training set is classified based on confidence level corresponds to comparing all the different results and setting confidence levels, also see ¶ 22); 
obtaining an accuracy of the second result data by comparing the second result data and the measurement data (see ¶ 18, “For each classifier, for the training data and any unlabeled data classified by the classifier with a high confidence level, the training data and unlabeled data classified with a high confidence level and a label matching the rule-based training are added to the other training data sets, and the training data not classified with a high level of confidence is added into the unlabeled data.”, i.e. each training set is classified based on confidence level corresponds to comparing all the different results and setting confidence levels, also see ¶ 22); 
and comparing the accuracy of the first result data and the accuracy of the second result data (see ¶ 18, “The process from initially training the classifiers through dispositioning the data based on confidence level are repeated until a stop criteria 120 has been met. The rule-based training data sets are then merged to create a final training data set 122 that is denoised and unbiased. The final training data set can then be used to train a new classifier 124.”, i.e. based on the confidence levels compared a update to the final classification is update to the new rule, also see ¶ 22).

Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Yan et al. (US 20110289025 A1) in view of Zhang et al. (US 20100161526 A1) in further view of Greystoke et al. (US 2015/0012467 A1).

Regarding claim 8. 
Yan and Zhang teach the rule generation method of claim 7, 
Yan and Zhang do not teach the limitations of claim 8. 
 However, Greystoke teaches further comprising: calculating analysis result data corresponding to the clustered input data using predetermined analytic functions (see ¶ 384, An aggregate set of behavioral data will allow the suggestion engine to make more and more intelligent offers, where the suggestion is part of an analytic function); 
selecting an analytic function from among the predetermined analytic functions, wherein the selected analytic function yields analysis result data having a highest accuracy from among accuracies corresponding to the predetermined analytic functions (see ¶ 294, ”The artificial intelligence prioritization engine 1810 may examine the results returned from one or both of the business rules engine with general business rules 1815 and collaborative filtering recommendation engine 1820 to further compile a refined list of suggested search results that should appeal to the user”, also see 384, An aggregate set of behavioral data will allow the suggestion engine to make more and more intelligent offers, where the suggestion is part of an analytic function); 
analyzing the fourth rule based on the selected analytic function (see ¶ 294, “The artificial intelligence prioritization engine 1810 may use a rule based engine or other artificial intelligence mechanisms, such as genetic algorithms, evolutionary algorithms, and the like, that can test and evaluate results.”, also see ¶ 384, An aggregate set of behavioral data will allow the suggestion engine to make more and more intelligent offers, where the suggestion is part of an analytic function); and including the analyzed fourth rule in the training rule set (see ¶ 384, An aggregate set of behavioral data will allow the suggestion engine to make more and more intelligent offers, where the suggestion is part of an analytic function).
Yan, Zhang and Greystoke pertain to the problem of rule generation and ranking and decision making, thus being analogous. It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to combine Yan, Zhang and Greystoke to use analytic function to analyze and train data using learning. The motivation for doing so would be to observe and learn from user interactions and to refine a baseline persona associated with a particular category of users and modify an update needed without changing any parameters (See Greystoke e.g. ¶ 157).

Regarding claim 9.
 Yan and Zhang teach the rule generation method of claim 5, 
Yan further teaches further comprising: calculating result data  selected in advance, according to an attribute of the clustered input data (see figure 1 and ¶ 18,  rule based training database 110 calculates input data 108 and rules 106); 
in response to an accuracy value of the calculated result data exceeding a predetermined threshold value, replacing the first result data with the calculated result data (see ¶ 21, “a confidence level of the categorized rule-based sets of training data and any unlabeled data is obtained from the classifiers. For each classifier, as shown in block 210, for the training data and any unlabeled data classified by the classifier with a high confidence level, the training data and unlabeled data classified with a high confidence level are added to other training data sets. Training data not classified with a high level of confidence is added into the unlabeled data, as shown in block 212. Blocks 204 thorough 212 are then repeated until a stop criteria has been met. This process denoises and unbiases the training data. The stop criteria could be, for example, that the amount of data added to the training data sets is below a threshold or that a certain number of iterations of repeating blocks 204 through 212 have been completed. The rule-based training data sets are then merged to a final training data set that is denoised and unbiased (block 214) and that can be used to train a new classifier, as shown in block 216.”); 
analyzing a fourth rule included in the training rule set based on the calculated result data; and including the analyzed fourth rule in the training rule set (see ¶ 18, “The process from initially training the classifiers through dispositioning the data based on confidence level are repeated until a stop criteria 120 has been met. The rule-based training data sets are then merged to create a final training data set 122 that is denoised and unbiased. The final training data set can then be used to train a new classifier 124.”, i.e. based on the confidence levels analyzing the training data, it includes the high level to  final classifier 124).
Yan and Zhang do not teach calculating result data 
Greystoke teaches calculating result data using an analytic function (see ¶ 294, “The artificial intelligence prioritization engine 1810 may use a rule based engine or other artificial intelligence mechanisms, such as genetic algorithms, evolutionary algorithms, and the like, that can test and evaluate results.”, also see ¶ 384, An aggregate set of behavioral data will allow the suggestion engine to make more and more intelligent offers, where the suggestion is part of an analytic function).
The motivation utilized in the combination of claim 8, super, applies equally as well to claim 9.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IMAD M KASSIM whose telephone number is (571)272-2958. The examiner can normally be reached mon-fri 730-500.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael J. Huntley can be reached on (303) 297 - 4307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/I.K./Examiner, Art Unit 2129                                                                                                                                                                                                        
/MICHAEL J HUNTLEY/Supervisory Patent Examiner, Art Unit 2129